Exhibit 10.21(J)

EXECUTION VERSION

CONSENT AND TENTH AMENDMENT TO

LOAN AND SECURITY AGREEMENT

AND SEVENTH AMENDMENT TO PLEDGE AGREEMENT

THIS CONSENT AND TENTH AMENDMENT TO LOAN AND SECURITY AGREEMENT AND SEVENTH
AMENDMENT TO PLEDGE AGREEMENT (this “Tenth Amendment”) is made as of this 3rd
day of November, 2016 by and among REVOLUTION LIGHTING TECHNOLOGIES, INC., a
Delaware corporation (“RLT”), LUMIFICIENT CORPORATION, a Minnesota corporation
(“Lumificient”), LIGHTING INTEGRATION TECHNOLOGIES, LLC, a Delaware limited
liability company (“LIT”), SEESMART TECHNOLOGIES, LLC, a Delaware limited
liability company (“Seesmart Tech”), RELUME TECHNOLOGIES, INC., a Delaware
corporation (“Relume”), TRI-STATE LED DE, LLC, a Delaware limited liability
company (“Tri-State”), VALUE LIGHTING, LLC, a Delaware limited liability company
(“Value Lighting”), ALL AROUND LIGHTING, L.L.C., a Texas limited liability
company (“All Around”), ENERGY SOURCE, LLC, a Rhode Island limited liability
company (“Energy Source”), REVOLUTION LIGHTING – E-LIGHTING, INC., a Delaware
corporation (“RLT-E-Lighting”), SEESMART, INC., a Delaware corporation
(“Seesmart”), and TNT ENERGY, LLC, a Massachusetts limited liability company
(“TNT Energy”, and together with RLT, Lumificient, LIT, Seesmart Tech, Relume,
Tri-State, Value Lighting, All Around, Energy Source, RLT-E-Lighting, and
Seesmart, singly and collectively, jointly and severally, “Borrowers” and each a
“Borrower”), the Guarantors party hereto (each a “Guarantor” and collectively,
jointly and severally, the “Guarantors”; and, together with the Borrowers, each
an “Obligor” and collectively, jointly and severally, the “Obligors”), and BANK
OF AMERICA, N.A., a national banking association (“Lender”).

W I T N E S S E T H:

WHEREAS, the Obligors and the Lender are parties to a certain Loan and Security
Agreement, dated as of August 20, 2014 (as amended, modified, supplemented or
restated and in effect from time to time, collectively, the “Loan Agreement”).

WHEREAS, the Obligors and the Lender are parties to a certain Pledge Agreement,
dated as of August 20, 2014 (as amended, modified, supplemented or restated and
in effect from time to time, collectively, the “Pledge Agreement”).

WHEREAS, pursuant to the terms and conditions of the Seventh Amendment, the
Obligors were to satisfactorily consummate each Recombination (as defined in the
Seventh Amendment) by no later than June 30, 2016.

WHEREAS, the Obligors have advised the Lender that each and every Recombination
was not consummated by June 30, 2016, and the Obligors are seeking an extension
of such deadline to no later than December 31, 2016 pursuant to the terms and
conditions of this Tenth Amendment.

 

1



--------------------------------------------------------------------------------

WHEREAS, the Obligors have advised the Lender that the Obligors intend to
consummate the TNT Merger (as defined below) of TNT Energy with and into Energy
Source, with Energy Source being the surviving entity.

WHEREAS, pursuant to the terms and conditions of the Loan Agreement, the Pledge
Agreement and the other Loan Documents, the failure of the Obligors to obtain
the written consent of the Lender prior to consummating the TNT Merger would
constitute a Default and Event of Default under the Loan Agreement, and,
accordingly, the Obligors have requested the consent of the Lender to the TNT
Merger pursuant to the terms and conditions of this Tenth Amendment.

WHEREAS, the Obligors have also requested that the Lender modify and amend
certain other terms and conditions of the Loan Agreement and the Pledge
Agreement, including, without limitation, the extension of the Revolver
Termination Date from August 20, 2017 to October 4, 2017.

WHEREAS, the Lender is willing to so (1) consent to (A) the extension of the
deadline to consummate each Recombination and (B) the TNT Merger, (2) extend the
Revolver Termination Date from August 20, 2017 to October 4, 2017, and
(3) modify and amend certain other terms and conditions of the Loan Agreement
and the Pledge Agreement, subject to the terms and conditions contained herein.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the Obligors and the Lender agree as follows:

1. Capitalized Terms. All capitalized terms used herein and not otherwise
defined shall have the same meaning herein as in the Loan Agreement.

2. Consent to Extension of Deadline to Consummate Each Recombination. The
Obligors hereby represent, warrant, covenant and agree in favor of the Lender
that each Recombination which the Obligors undertake to complete will be
satisfactorily consummated by no later than December 31, 2016, as determined by
the Lender in its sole discretion, and subject to reasonable extensions by the
Lender, and the Lender hereby consents to such extension, subject to the terms
and conditions contained herein, including, but not limited to, the fulfillment
of the Conditions Precedent to Effectiveness set forth in Section 10 hereof, all
as determined by the Lender in its sole reasonable discretion.

3. Consent to the TNT Merger. The Obligors hereby represent, warrant, covenant
and agree in favor of the Lender that the Obligors intend for TNT Energy to be
merged with and into Energy Source, with Energy Source being the surviving
entity (the “TNT Merger”), and the Lender hereby consents to the TNT Merger,
subject to the terms and conditions contained herein, including, but not limited
to, the fulfillment of the Conditions Precedent to Effectiveness set forth in
Section 10 hereof, all as determined by the Lender in its sole reasonable
discretion. The Obligors shall certify to the Lender in writing within three
(3) Business Days after the completion of the TNT Merger, and shall therewith
simultaneously deliver to the Lender (i) satisfactory file-stamped copies of all
documents filed with the respective state authorities to effectuate the TNT
Merger, (ii) a replacement Schedule 8.1.4 to the Loan Agreement and a

 

2



--------------------------------------------------------------------------------

replacement Schedule III to the Pledge Agreement reflecting the TNT Merger, and
(iii) certificates of a duly authorized officer of each applicable Obligor
certifying (A) that an attached copy of resolutions authorizing the TNT Merger
and all documents referenced therein and related thereto are true and complete,
and that such resolutions are in full force and effect, were duly adopted, have
not been amended, modified or revoked, and constitute all resolutions adopted
with respect to this credit facility, and (B) to the title, name and signature
of each Person authorized to sign such documents. The Obligors acknowledge and
agree that the foregoing consent of the Lender shall be null and void and of no
force or effect if the TNT Merger is not satisfactorily consummated by no later
than December 31, 2016, as determined by the Lender in its sole discretion, and
subject to reasonable extensions by the Lender.

4. Amendments to Loan Agreement. The Loan Agreement is hereby amended as
follows:

 

  (a) The definition of “Revolver Termination Date” as contained in Section 1.1
of the Loan Agreement (Definitions) is hereby deleted in its entirety and the
following substituted in its stead:

““Revolver Termination Date: October 4, 2017.”

 

  (b) The provisions of Section 1.1 of the Loan Agreement (Definitions) are
hereby amended by inserting the following new definitions in their applicable
alphabetical orders:

““Post-Tenth Amendment Obligations”: as defined in the Tenth Amendment.”

““Tenth Amendment” means that certain Consent and Tenth Amendment to Loan and
Security Agreement and Seventh Amendment to Pledge Agreement, dated as of
November 3, 2016, by and among the Obligors and the Lender.”

““Tenth Amendment Effective Date”: means November 3, 2016.”

5. Amendments to Pledge Agreement. Effective upon the satisfactory consummation
pursuant to the terms and conditions of this Tenth Amendment of the TNT Merger
(as confirmed by the Lender), the existing Schedule III to the Pledge Agreement
will deleted in its entirety, and the replacement Schedule III to the Pledge
Agreement that is delivered by the Obligors to the Lender pursuant to the terms
and conditions of this Tenth Amendment shall substituted in its stead.

6. Post-Tenth Amendment Obligations. The Obligors hereby agree to deliver the
following duly completed and executed items to the Lender by no later than
November 15, 2016 or such later date(s) as reasonably agreed to by the Lender
(collectively the “Post-Tenth Amendment Obligations”), all in the form and
substance reasonably satisfactory to the Lender, and the Obligors further agree
that any failure by the Obligors to duly and timely comply with the Post-Tenth
Amendment Obligations shall constitute an Event of Default under the Loan
Agreement:

 

3



--------------------------------------------------------------------------------

  (a) An Omnibus Officer’s and Member’s Certificate of duly authorized officers
and members, as applicable, of each of the Obligors certifying (i) that the
attached copies of such Obligor’s Organic Documents are true and complete, and
in full force and effect, without amendment except as shown; (ii) that an
attached copy of resolutions authorizing execution and delivery of the Tenth
Amendment and all documents referenced therein and related thereto are true and
complete, and that such resolutions are in full force and effect, were duly
adopted, have not been amended, modified or revoked, and constitute all
resolutions adopted with respect to this credit facility; and (iii) to the
title, name and signature of each Person authorized to sign such documents.

7. Ratification of Loan Documents. Except as specifically amended by this Tenth
Amendment, all of the terms and conditions of the Loan Agreement and of each of
the other Loan Documents shall remain in full force and effect. The Obligors
hereby ratify, confirm, and reaffirm all of the representations, warranties and
covenants contained therein. Further, the Obligors warrant and represent that no
Event of Default exists, and nothing contained herein shall be deemed to
constitute a waiver by the Lender of any Event of Default which may nonetheless
exist as of the date hereof.

8. Breach. Without limiting the provisions of the Loan Documents, a breach of
any agreement, covenant, warranty, representation or certification of the
Obligors under this Tenth Amendment and/or the failure of the Obligors to
perform its obligations under this Tenth Amendment shall constitute an Event of
Default under the Loan Agreement.

9. Waiver. Each Obligor acknowledges, confirms and agrees that it has no claims,
counterclaims, offsets, defenses or causes of action against the Lender with
respect to amounts outstanding under the Loan Agreement or otherwise. To the
extent such claims, counterclaims, offsets, defenses and/or causes of actions
should exist, whether known or unknown, at law or in equity, each Obligor hereby
WAIVES same and RELEASES the Lender from any and all liability in connection
therewith.

10. Conditions Precedent to Effectiveness. This Tenth Amendment shall not be
effective until each of the following conditions precedent has been fulfilled to
the sole satisfaction of the Lender:

 

  (a) This Tenth Amendment shall have been duly executed and delivered by the
respective parties hereto, and shall be in full force and effect and shall be in
form and substance satisfactory to the Lender.

 

  (b) All action on the part of the Obligors necessary for the valid execution,
delivery and performance by the Obligors of this Tenth Amendment and all other
documentation, instruments, and agreements to be executed in connection herewith
shall have been duly and effectively taken and evidence thereof satisfactory to
the Lender shall have been provided to the Lender.

 

  (c) The Obligors shall have executed and delivered to the Lender such
additional documents, instruments, and agreements as the Lender may reasonably
request.

 

4



--------------------------------------------------------------------------------

  (d) In accordance with the terms and conditions of Loan Agreement, the
Obligors shall pay to Lender (i) all costs and expenses of the Lender,
including, without limitation, reasonable attorneys’ fees, in connection with
the preparation, negotiation, execution and delivery of this Tenth Amendment and
all documents related thereto and/or associated therewith through and including
the Tenth Amendment Effective Date in the amount of $11,981.80, and (ii) the
outstanding attorneys’ fees due prior to the Tenth Amendment Effective Date in
the amount of $23,323.00.

11. Miscellaneous.

 

  (a) This Tenth Amendment may be executed in several counterparts and by each
party on a separate counterpart, each of which when so executed and delivered
shall be an original, and all of which together shall constitute one instrument.
Delivery of an executed signature page of this Tenth Amendment (or any notice or
agreement delivered pursuant to the terms hereof) by facsimile transmission or
electronic transmission shall be as effective as delivery of a manually executed
counterpart hereof; provided that the Obligors shall deliver originals of all
applicable documents referenced in this Tenth Amendment by no later than three
(3) Business Days after the Tenth Amendment Effective Date.

 

  (b) This Tenth Amendment expresses the entire understanding of the parties
with respect to the transactions contemplated hereby. No prior negotiations or
discussions shall limit, modify, or otherwise affect the provisions hereof.

 

  (c) Any determination that any provision of this Tenth Amendment or any
application hereof is invalid, illegal or unenforceable in any respect and in
any instance shall not affect the validity, legality, or enforceability of such
provision in any other instance, or the validity, legality or enforceability. of
any other provisions of this Tenth Amendment.

 

  (d) THE VALIDITY, INTERPRETATION AND ENFORCEMENT OF THIS TENTH AMENDMENT AND
ANY DISPUTE ARISING OUT OF THE RELATIONSHIP BETWEEN THE PARTIES HERETO, WHETHER
IN CONTRACT, TORT, EQUITY OR OTHERWISE, SHALL BE GOVERNED BY THE INTERNAL LAWS
OF THE STATE OF NEW YORK (WITHOUT GIVING EFFECT TO PRINCIPLES OF CONFLICTS OF
LAW).

[SIGNATURE PAGE FOLLOWS]

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Tenth Amendment as a sealed
instrument by their respective duly authorized officers.

 

LENDER:

BANK OF AMERICA, N.A.

By:   /s/ Cynthia G. Stannard   Name: Cynthia G. Stannard   Title: Sr. Vice
President

[Signatures Continue on Next Page]

 

6



--------------------------------------------------------------------------------

BORROWERS: REVOLUTION LIGHTING TECHNOLOGIES, INC. By:   /s/ James A. DePalma
Name:   James A. DePalma Title:   Chief Financial Officer LUMIFICIENT
CORPORATION By:   /s/ James A. DePalma Name:   James A. DePalma Title:  
President, Secretary and Treasurer

LIGHTING INTEGRATION TECHNOLOGIES, LLC

By:   /s/ James A. DePalma Name:   James A. DePalma Title:   President SEESMART
TECHNOLOGIES, LLC By:   /s/ James A. DePalma Name:   James A. DePalma Title:  
President RELUME TECHNOLOGIES, INC. By:   /s/ James A. DePalma Name:   James A.
DePalma Title:   President, Secretary and Treasurer

 

[Signatures Continue on Next Page]

 

7



--------------------------------------------------------------------------------

TRI-STATE LED DE, LLC By:   /s/ James A. DePalma Name:   James A. DePalma Title:
  President VALUE LIGHTING, LLC By:   /s/ James A. DePalma Name:   James A.
DePalma Title:   President ALL AROUND LIGHTING L.L.C. By:   /s/ James A. DePalma
Name:   James A. DePalma Title:   President ENERGY SOURCE, LLC By:   /s/ James
A. DePalma Name:   James A. DePalma Title:   Secretary and Treasurer REVOLUTION
LIGHTING – E-LIGHTING, INC. By:   /s/ James A. DePalma Name:   James A. DePalma
Title:   President, Secretary and Treasurer

[Signatures Continue on Next Page]

 

8



--------------------------------------------------------------------------------

SEESMART, INC. By:   /s/ James A. DePalma Name:   James A. DePalma Title:  
President and Secretary TNT ENERGY, LLC By:   /s/ James A. DePalma Name:   James
A. DePalma Title:   Manager

[Signatures Continue on Next Page]

 

9



--------------------------------------------------------------------------------

GUARANTORS: SENTINEL SYSTEM, LLC By:   /s/ James A. DePalma Name:   James A.
DePalma Title:   President, Secretary and Treasurer VALUE LIGHTING OF HOUSTON,
LLC By:   /s/ James A. DePalma Name:   James A. DePalma Title:   President of
Sole Member ENVIROLIGHT LED, LLC By:   /s/ James A. DePalma Name:   James A.
DePalma Title:   President and Secretary of Sole Member BREAK ONE NINE, INC. By:
  /s/ James A. DePalma Name:   James A. DePalma Title:   President REVOLUTION
LIGHTING TECHNOLOGIES – ENERGY SOURCE, INC. By:   /s/ James A. DePalma Name:  
James A. DePalma Title:   Secretary and Treasurer REVOLUTION LIGHTING
TECHNOLOGIES – TNT ENERGY, LLC By:   /s/ James A. DePalma Name:   James A.
DePalma Title:   Manager

 

10